Mr. Justice Stein delivered the opinion of the court. It is not disputed that appellant owed appellee the §360, for which the latter recovered judgment, and the only question is whether the trial court erred in holding tin t. there was no contract between the parties excepting for the September orders. Appellant’s position is that appellee’s letter of August 7 in connection with the previous interview between them, was a continuing offer subject to revocation at any time, but while unrevoked was converted into a distinct contract by each order of goods from time to time. Looking at the testimony in the most favorable view for appellant, it cannot be said that any obligations arose against either party out of what happened during their summer interview at Keene. Nothing was said about any certain amount of goods to be sold by the one or to be bought by the other, or about the prices to be charged. Nor was any offer made by appellee capable of subsequent acceptance by appellant. The former’s statement of his willingness to let appellant have all the goods he wanted was not an offer in the legal sense of that term. If appellant had accepted it then and there, no contract would have resulted for want of mutuality. Appellant might not want any goods, and he would have been under no obligation to order or accept any. Drake v. Vorse, 52 Ia. 417; Wrisley Co. v. Alkali Works, 107 Ill. App. 379, and cases cited on p. 382; Hoffmann v. Maffioli, 104 Wis. 630; Bailey v. Austrian, 19 Minn. 635, discussed and considered in Furnace Co. v. Manuf’g Co., 110 Ill. 427. The letter of appellee of August 7, upon which appellant next relies, does not better his position. Its language does not indicate that it was intended as an offer but rather as a quotation of prices and a solicitation of orders. Appellant does not seem to have himself regarded it as an offer; so far as appears he did not accept it nor even acknowledge receipt of the letter. Even had the supposed offer been formally accepted, it would not have constituted a contract. A promise by appellant to buy what pails he might want, although the prices and terms of purchase were fixed, was too vague and indefinite for enforcement against him. He was under no obligation to buy any pails. There was no mutuality. See authorities cited supra. It remains to be determined whether a contract was created by the subsequent correspondence between the parties. To appellant’s order of October 12, appellee answered October 16, as shown in the preceding statement. If this letter operated as an acceptance of the order (which is doubtful), the order was cancelled and countermanded by appellant’s letter of October 28, which directs appellee “ not to send another car until I advise you.” This was not a direction to hold the car previously ordered until advised, but to send none at all unless appellant should thereafter desire one. ^ The court ruled correctly in refusingTo^.uhmilJiQ.tlie^iiiry the question whether there was a contract. ( Where there is no dispute as to the la.mnia.gp. of the pa.rti^sJiwfuhlmii.o.rn 1 or in writing) which it is claimed establishes the contract, the question of its existence is purely one of law. In such case it is for the court to construe the_language and see whether the elements of a contract are present. But when there is a dispute as~to what languagajwas used—as there almost always is when a contract by parol is relied on—the jury "will determine from the proof the question of fact as to the words actually used by the parties and then apply to their finding the law as given them by the court concerning the essentials of a contract. So far as the letters that passed between the parties are concerned there was and could be no dispute as to their contents. Nor was there error in not leaving it to the jury to say whether any agreement was entered into at the interview in Keene during the summer of 1899. As we have seen, taking appellant’s own version of what was then said, the minds of the parties did not meet. Even if the October correspondence gave rise to a contract as claimed by appellant, still he was not harmed by the court’s withdrawal of the case from the jury. The suit was brought to recover the balance due on the two orders for goods given in September, transactions entirely distinct from what took place in October. Appellant’s damages for appellee’s refusal to ship him the goods mentioned in the October order were unliquidated. Such damages arising out of a contract unconnected with the subject-matter of the plaintiff’s suit cannot be set off in that suit. DeForrest v. Oder, 42 Ill. 500; Clause v. Printing Press Co., 118 Ill. 612. The judgment of the Superior Court-is affirmed. Affirmed.